Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al. (US Patent 4,753,708, published 28 Jun. 1988, hereinafter Markert) in view of Akai et al. (US Patent Application 2013/0202864 A1, published 08 Aug. 2013, hereinafter Akai) and evidence provided by Ossila (“Solution-Processing Techniques: A Comparison,” accessed 20 Aug. 2021) and Ou-Yang (US Patent 4,503,123, published 05 Mar. 1985, hereinafter Oh-Yang).
Regarding claims 1-2, 8-9, and 15-19, Markert teaches a film forming dispersion for heat sealing comprising an AX graft copolymer, with A being olefins and B being acrylics (Abstract and col. 2, line 67 – col. 3, line 16).  Markert teaches that the graft copolymer is prepared by grafting monomers of one type onto a dispersion containing a polymer of the other type (col. 5, lines 29-33), thus, forming a grafted copolymer with a sequence (block) of olefin monomers and a sequence (block) of (meth)acrylate monomers.  Markert teaches the weight ratio of type A type polymer units (olefin monomers) to type X monomers (acrylic monomers) is 1:20 to 20:1 (col. 3, lines 9-11).  Markert teaches that his coating composition contains 1 to 80 wt.% of the graft polymer A-X (col. 5, lines 21-25).  In one of Markert’s coating dispersion exemplary examples the only polymer in his coating dispersion is a polymer A-X with ethylene/propylene A’ sequences and methyl methacrylate/butyl methacrylate sequences X’ (col. 9, line 57 – col. 10, line 4).  Markert teaches that his coating composition lends itself to the heat sealing of metal substrates, in particular aluminum (col. 8, lines 23-25).  Markert teaches that a binder comprising a copolymer of vinyl chloride, vinyl acetate, and maleic acid may be added to his coating composition for further improvement of adhesion to metallic substrates (col. 7, lines 33-38).  This binder corresponds to copolymer (B) of the present invention.
Markert does not disclose the relative amounts of copolymer A-X (A) and copolymer (B) in his heat-seal composition, the joining of two aluminum foil-heat-seal lacquer structures along the exposed heat-seal lacquer surfaces, nor the seal strength of the resulting heat-seal structure.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (that is, 50 wt.% copolymer (A) and 50 wt.% copolymer (B), a ratio that falls within the presently claimed amounts (for claims 1, 9, and 16-19), absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
Therefore, it would have been obvious to one of ordinary skill in the art to use 50% copolymer A-X (A) and 50% copolymer (B) to achieve the desired adhesiveness to metal (col. 7, lines 35-38).
Alternatively, Markert teaches that a copolymer of vinyl chloride, vinyl acetate, and maleic anhydride is used to further improve adhesiveness to metallic substrates.  Therefore, it would have been obvious to one of ordinary skill in the art to choose amount of copolymer (A) and copolymer (B), including those presently claimed, in order to achieve the desired adhesiveness (In re Reese, 290 F.2d 839, 129 USPQ 402, 406 (CCPA 1961) “[when] the result sought and the ingredients used were known…it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients).
The copolymer (A) to copolymer (B) weight ratio of 1:1 is also within the claimed weight ratio limitation of claim 3.
Markert teaches that his heat-sealing composition can be applied by knife coating (col. 7, lines 47-52).
As evidenced by Ossila, knife coating (or doctor blading) creates uniform thin films over large surface areas (page 7, “Advantages section, 2nd bullet point).  Thus, Markert’s use of knife coating satisfies the homogeneous distribution limitations in claims 2 and 9.
Akai teaches a composite film for heat sealing (Abstract).  Akai teaches his heat-sealing composition is laminated to an aluminum foil (paragraph 0166), and two heat-sealing films are superposed on each other in such a manner that their surface layers (that is, the heat-sealing compositions) are superposed on each other (paragraph 0175).
Given that Markert and Akai are drawn to heat-sealing films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat seal two aluminum foils together as taught by Akai using the heat seal composition of Markert.  Since Market and Akai are both drawn to heat-sealing films, one of ordinary skill in the art would have a reasonable expectation of success in heat sealing two aluminum foils together as taught by Akai using the heat-sealing composition of Markert.  Further, Akai teaches that heat-sealing films are employable in a wide range of applications as packaging films for food, industrial materials, and the like (paragraph 0068).
It is the examiner’s position that given that the heat-sealed structure of Markert in view of Akai and the heat-sealed structure of the claimed invention have the same aluminum foils and the same heat-seal layers comprising the same copolymer (A) and copolymer (B) in the same relative amounts, the heat-sealed structure of Markert in view of Akai would inherently have the same seal strength as the claimed invention, including the claimed seal strength values of 23 and 25 N/15 mm, as limitations of claims 1, 8-9, and 15. 
Regarding claims 4 and 10, Markert in view of Akai teaches the elements of claims 1 and 9, and Markert teaches the weight ratio of the polyolefin and the poly(meth)acrylate polymer are 1:20 to 20:1 (col. 3, lines 9-16), the polyolefin copolymer (his copolymer A) is 20-65 wt.% of his dispersion (claim 8), and the graft copolymer is present at amounts up to 80 wt.% (col. 5, lines 23-25), which overlap with the claimed composition for copolymer (A).
Markert teaches the incorporation of a binder into his composition to further improve adhesion to metallic surfaces (col. 7, lines 33-38) and the use of VMCH as a binder for his composition (col. 8, lines 32-45).
As evidenced by Oh-Yang, VMCH is a vinyl chloride, vinyl acetate, maleic acid terpolymer with a monomer weight ratio of 86:13:1 (col. 6, lines 25-29), which overlaps with the claimed composition for copolymer (B).
Regarding claims 5, 11, and 20, Markert in view of Akai teaches the elements of claims 1 and 9, and Markert teaches that the thickness of the heat-sealable coating is 1 to 15 microns (col. 7, lines 66-68) and his aluminum foil is 40 microns thick (col. 10, lines 8-9).

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al. (US Patent 4,753,708, published 28 Jun. 1988, hereinafter Markert) in view of Akai et al. (US Patent Application 2013/0202864 A1, published 08 Aug. 2013, hereinafter Akai) and further in view of Verbeek and Kettelarij (US Patent Application 2012/0119418 A1, published 17 May 2012, hereinafter Verbeek) and evidence provided by Wenfeng et al. (CN 102700819, published 03 Oct. 2012, hereinafter Wenfeng).
Regarding claims 6 and 12-13, Markert in view of Akai teaches the elements of claims 1 and 9.
Markert in view of Akai does not disclose the use of stover paints or varnishes.
Verbeek teaches the aluminum foil-heat sealing structure may comprise a varnish or a stoving varnish (stoving paint) (paragraphs 0036 and 0040).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a varnish or stoving varnish (stoving paint) as taught by Verbeek on the aluminum foil of the heat-sealing structure of Markert in view of Akai.  Markert, Akai, and Verbeek are analogous art as they all three are drawn to aluminum foils coated with heat-seal compositions.  Verbeek teaches that plastic materials or varnishes may be used on the surface of the aluminum foils opposite to the heat-seal coating (paragraph 0036).  
Further, as evidenced by Wenfeng, varnishes are used as protective layers (paragraph 0011).  
Therefore, one of ordinary skill in the art would have a reasonable expectation of success in substituting varnishes or stoving varnishes (stoving paints) as taught by Verbeek for the plastic films of Akai or adding a varnish or stoving paint as an additional layer in Markert in view of Akai for protection, depending on the application.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al. (US Patent 4,753,708, published 28 Jun. 1988, hereinafter Markert) in view of Akai et al. (US Patent Application 2013/0202864 A1, published 08 Aug. 2013, hereinafter Akai) and further in view of Keles and Dundar (“Aluminum foil: Its typical quality problems and their causes,” J.Mat.Proc.Tech., pp. 125-137, published 2007, hereinafter Keles).
Regarding claims 7 and 14, Markert in view of Akai teaches the elements of claims 1 and 9.
Markert in view of Akai does not disclose a heat-sealing structure comprising one or more printings.
Keles teaches that the aluminum foils can be embossed and printed (page 125, Introduction section, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate printing as taught by Keles on the heat-sealed structure of Markert in view of Akai.  Keles teaches that printing on the aluminum foil makes the final product more attractive to customers and provides additional options to the packaging industry (page 125, Introduction section, 1st column, 2nd paragraph).

Response to Arguments
Applicant's arguments filed 26 Jul. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claim 5. 
As presented above, examiner has corrected the typographical error (an instance of referring to Akai that should have been to Markert).  Examiner thanks the applicant for pointing out this mis-attribution.
Applicant argues that Markert is directed toward heat sealing of dissimilar substrates and that the reason for combining Markert and Akai is based on improper hindsight and lacks a technical basis with rational underpinning.
However, Markert discloses that his heat sealable composition can be applied to a wide variety of substrates including metals (col.7, lines 47-49), and Markert also teaches that his heat sealable coating composition can also be used to heat seal like materials (col.8, lines 18-20).  Therefore, the heat seal composition of Markert is not limited to only joining dissimilar substrates.
Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As presented above, Market teaches the claimed composition, and Markert teaches that his coating composition lends itself to the heat sealing of metal substrates, in particular aluminum (col. 8, lines 23-25), and his heat sealable coating compositions can be used with heat sealing methods such like those commonly employed in industry (col.7, lines 46-47).  Akai teaches the heat-sealing of two films by superimposing them on each other in such a manner that their surface layers (that is, the heat-sealing compositions) are superposed on each other (paragraph 0175).  Thereby, arriving at the claimed invention.
Applicant argues that Akai teaches a three-layer polyolefin composite film, and the performance of this film is dependent on the critical factors given by Akai.
However, Akai is only used as teaching reference in order to teach the heat sealing of two polymer-coated aluminum films by superimposing the coating layers on each other.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that the patent and non-patent literature disclose many different polymeric compositions for heat sealing packaging, and selecting a composition is based on many factors, so one cannot assert that one heat sealing composition or structure is appropriate for a completely different heat-sealing composition/structure.
However, in the claim rejections presented above, examiner has not asserted that the heat seal composition taught by Markert would be appropriate for the invention taught by Akai nor that the composition of Markert replace one of the layers taught by Akai.  As discussed above, Akai, as a secondary reference, is used as a secondary reference to teach the concept of heat sealing two polymer-coated aluminum foils by contacting together the polymer coatings of each aluminum foil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brunson and McGillen (US Patent 3,201,498, published 17 Aug. 1965) teaches a composition comprising polyethylene and ethylene/ethyl acrylate copolymers that have improved heat sealability.  Young and Burkholder (US Patent 3,211,808, published 12 Oct. 1965) teaches a coating composition of polyethylene and graft copolymers of acrylic acid and polyethylene, which are suitable for coating onto aluminum foils.  Nowak (US Patent 3,270,090, published 30 Aug. 1966) teaches copolymers of polyolefins and (meth)acrylic acid that have good adhesion to aluminum foil.  De Coninck et al. (US Patent Application 2006/0057315 A1, published 16 Mar. 2006) teaches a heat-sealable coating comprising ethylene/methacrylate copolymers, which is coated onto an aluminum foil.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787